El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En 26 de octubre de 1910 fué presentada a la Corte de Distrito de San Juan, Sección 2a. una petición de Ignacio Rivera, menor de edad, representado por su amiga Isabel Gon-zález, en la que manifiesta ser hijo ilegítimo reconocido de su madre Isabel Rivera Rodríguez, muerta el 6 de agosto de 1903 en el pueblo de Bayamón, sin testamento, sin que hasta la fecha de la presentación de la sohcitnd se hubiera nombrado administrador judicial de los bienes que dejó consistentes en *530'muebles e inmuebles, los que relaciona; y teniendo interés en esa herencia y temores de que desaparezcan los bienes, con-cluyó pidiendo se señalara día y hora para la vista del asunto y nombramiento de un administrador judicial a cuyo efecto manifestó los nombres de los otros herederos que son, el viudo Don Eamón Cámara, dos hijos legítimos y otro ilegítimo reconocido.
Esa solicitud fué solamente firmada por un abogado, pero después, en Io. de noviembre de 1910, se extendió el siguiente juramento:
'“San Juan, Puerto Rico, “Isla de Puerto Rico,
“Yo, Ignacio Rivera, por medio de mi representante Isabel Gon-zález, 33 años de edad, soltero, residente en Bayamón, juro que be leído la anterior demanda y bajo mi mejor creencia es la verdad, sino exceptuando hechos, dichos por otros informes y tocante a éstos cree es la verdad.
“Isabel González.
“Jurado y firmado ante mí por noviembre de 1910.
Isabel González hoy día primero de
“F. G. PÉREZ ALMIROTY,

“Secretario Auxiliar.”

El mismo día Io. de noviembre se presentó por Eamón Cámara, por sí y como representante de sus menores hijos Agustín y Julia Cámara, una solicitud en la que-expuso que ja petición de Ignacio Eivera, antes mencionada, no se ajusta a la ley, pues el juramento puesto al pie de ella es nulo y sin valor alguno; que Ignacio Eivera no es hijo ilegítimo reco-nocido de Isabel Eivera Eodríguez, por lo que no tiene de-recho a solicitar el nombramiento de administrador judicial; que Isabel Eivera no poseía a su fallecimieto bienes de nin-guna clase; y que durante la larga enfermedad de ésta quedó muy mermado el capital que el marido había aportado al matrimonio, por cuyas razones interesó se dejara sin efecto el nombramiento de administrador judicial, en este caso.
*531Esta solicitud fue jurada por Ramón Cámara ante un notario y notificada el mismo día al abogado de Ignacio Rivera.
De los papeles que ante nosotros tenemos, no consta que el otro lijo ilegítimo compareciera, ni en qué forma fueía cita-do ; sólo encontramos como diligencias posteriores que en 7 de noviembre siguiente, practicaron pruebas ante la'corte, Ra-món Cámara e Ignacio Rivera, consistiendo la del primero en el acta de nacimiento de Ignacio González, extendida en el Registro Civil de Bayamón, de la que resulta que en 14 de agosto de 1890, Antonio González declaró el nacimiento del niño Ignacio, ocurrido el primero de agosto, reconocido en dicha acta como su hijo natural, sin que en ella compareciera la madre a reconocerlo; certificación del matrimonio de Ra-món Cámara con Isabel Rodríguez, celebrado en Bayamón el 28 de junio de 1902; acta de defunción de Isabel Rivera, ocu-rrida en 6 de agosto de 1903. .También presentó como pruebas otros documentos referentes a adquisiciones y negocios con bienes que no necesitamos consignar para nuestra resolución.
Por su parte, Ignacio Rivera presentó certificación de una partida bautismal, de la que resulta que en 17 de agosto de 1890 el párroco de Bayamón bautizó y puso el nombre de Ignacio a un niño nacido el primero de agosto, hijo natural de Isabel Riveía, sin que en tal documento se exprese que dicha señora reconociera ante él al niño como su hijo natural; certi-ficación de defunción de Isabel Rivera, igual a la de la otra parte; y varias declaraciones prestadas en forma de affidavits ante un notario, que es abogado del peticionario Ignacio Rivera, y en las que se testifica respecto a quién es la madre de dicho Ignacio Rivera y a actos de reconocimiento.
Después de esas pruebas, el juez de la corte inferior dictó la siguiente resolución:
“En este asunto se ha nombrado un administrador judicial para proteger los intereses del menor Ignacio Rivera; tal nombramiento ha sido impugnado.
*532"Es verdad que el juramento de la petición del promovente es defectuosa, porque debe prestarse directamente por el promovente o por su representante Isabel González; este defecto puede subsanarse abora.
"No es posible, ni permisible dictar una resolución definitiva sobre la interpretación y valor de la prueba documental presentada para impugnar el nombramiento de administrador; solamente la corte puede decir abora que bay posibilidad de que el promovente, Ignacio Rivera, tenga la personalidad y los derechos que reclama, y por tanto, debe ser representado por un Administrador Judicial.
"La mocion para anular el nombramiento del Administrador Judicial se declara sin lugar; sin costas.
"San Juan, P. R., noviembre 21 de 1910.”
Pocos días después presentó Ramón Cámara el siguiente escrito de apelación:
"Se. SECRETARIO DE LA CORTE:
"El oponente Ramón Cámara, por medio de su abogado José Mar-tínez Dávila pone en conocimiento de Ud. que apela para ante el Tribunal Supremo de Puerto Rico de la resolución dictada por la corte en este caso, declarando sin lugar la moción de impugnación al nombramiento de Administrador Judicial.
"San Juan, P. R., noviembre 25 de 1910.
"José MartíNez Dívila,

“Abogado del oponente Ramón Cámara.

"Notificado con copia del precedente escrito de apelación boy 25 de noviembre de 1910.
"O. M. Wood,

“Abogado de Ignacio Rivera.”

En la misma resolución se hace referencia a que la moción presentada por Cámara es una en la que se trata de anular el nombramiento de administrador, mientras en el escrito de apelación se dice que es una moción de impugnación al nom-bramiento. No hay duda de que en ambos documentos se hace referencia a la misma moción; y baya o nó habido más de una moción, no fué dictada sino una sola resolución, que es la que se inserta aquí, y contra la cual se ha establecido el pre-*533sente recurso de apelación. Esta resolución es apelable por-que ha resuelto definitivamente la cuestión de si procede o nó el nombramiento de administrador judicial de acuerdo con la petición de Ignacio Rivera y con la oposición de Cámara a que tal nombramiento se hiciera.
El primer error alegado por el apelalante es que la corte de distrito permitió al peticionario enmendar su declaración jurada, la que fue reconocida como defectuosa, porque una vez sometido y'resuelto el caso por la corte, no podía subsa-narse un defecto de tanta importancia.
Según se desprende de los autos, el juez hizo el nombra-miento de administrador judicial antes de que fuera enmen-dado el juramento de la solicitud, que él declaró defectuoso, y que indudablemente lo era, porque a más de que no se mani-fiesta cuáles hechos le constan por información y cuáles por conocimiento propio' a la persona que lo prestó, aparece sus-crito por Isabel González, que no es interesada en la herencia ni la representante legal del menor peticionario, pues legal-mente sólo tiene su representación su padre Antonio González, cuya muerte no se alega, o un tutor o defensor nombrado por la corte de distrito en caso de que también haya muerto el padre o tenga intereses encontrados con su hijo. '
Además, el artículo 23 de la Ley de Procedimientos Lega-les Especiales, aprobada en 8 de marzo de 1905, exige que para que se haga el nombramiento de un administrador judicial, • la solicitud conteniendo los requisitos que la misma exige, de-be ser jurada, y en este caso el nombramiento se hizo antes de que fuera jurada debidamente, por lo que la ley fué infrin-gida.
La corte tenía facultad para permitir la enmienda del juramento antes de hacer el nombramiento de administrador judicial, pero no después, porque de esa suerte realizaba un acto que no podía ejecutar válidamente sin el juramento, dan-do esto ocasión a que los bienes de Ramón Cámara estén o puedan estar fuera de su poder y bajo un administrador judicial sin el juramento exigido por la ley.
*534La solicitud de Ignacio Eivera debió cumplir todos los requisitos exigidos por la ley para que por sí sola estuviera autorizado el juez para acordar la reunión de herederos, y para en ella hacer el nombramiento de administrador.
Se alega además que la corte inferior cometió error, por-que la filiación de los hijos se prueba con el acta de nacimiento extendida en el registro civil, y no por la partida de bautismo y las declaraciones de 'varios testigos que dicen que el peti-cionario es hijo natural de Isabel Eivera.
La ley no exige ni ordena la comparecencia para pruebas que celebró la corte el día siete de noviembre; pero de las en ella admitidas aparece que Ignacio Eivera fue reconocido por su padre únicamente, sin que del acta de su nacimiento en el registro civil se sepa quien es su madre. Es cierto que presentó una partida de bautismo en la que aparece Ignacio Eivera como hijo natural de Isabel Eivera; pero, según juris-prudencia constante, tanto del Tribunal Supremo de España como de este Tribunal Supremo, una partida de bautismo en la que se expresa que el bautizado es hijo natural reconocido de otra persona, pero sin que se afirme que dicha persona hizo tal reconocimiento ante el sacerdote que autorizó la partida, ni se certifica que tal reconocimiento tuyo lugar en presencia de testigos que den fe de dicho reconocimiento, no es docu-mento suficiente para acreditar el reconocimiento del intere-sado como hijo natural. (Véase el caso de Josefa Aguayo y otro v. Elvira García, decidido en 30 de junio de 1906.)
Lo único que podría llevar a la creencia de que el peticio-nario, Ignacio Eivera, es un hijo natural de Isabel Eivera y Eodríguez, de cuya sucesión se trata, es la prueba de testigos presentada por el peticionario, tendente a demostrar ser su hijo natural reconocido por ella. Sin embargo, entendemos que tal clase de prueba sería pertinente en un pleito instituido contra los otros herederos de Isabel Eivera para obtener la declaración de ser un hijo natural reconocido por ella; pero en procedimientos especiales, como el presente, tal clase de prue-ba no debe ser permitida, porque esos procedimientos no tie-*535nen por objeto la declaración de derechos, sino únicamente, en vista de nn derecho claro y reconocido, el obtener la adminis-tración judicial- de los bienes de la persona qne tiene derecho a heredar. Podrá ser cierto qne Ignacio Eivera sea nn hijo natural reconocido de Isabel Rivera, pero mientras no haya sido reconocido por ella por un documento auténtico y feha-ciente, o mientras ese estado no haya sido declarado por vir-tud de una sentencia, no puede pretender que los bienes de la persona de quien se cree hijo sean sujetos a una adminis-tración judicial. Esta doctrina que ya tiene declarada esta corte en el caso de Just-o Puente Amsterdam y otros v. Félix Puente Solano y otra, decidido en 18 de junio de 1910, y aun-que en él se trataba de una declaratoria de herederos, es de perfecta aplicación al presente caso.
En la opinión del tribunal en ese caso se dijo lo siguiente:
“Para que la apelante en este caso hubiera podido alegar con éxito su condición de hija natural reconocida y p'onerse como tal y como tal ser declarada heredera, era necesario qne constara que su reconocimiento se había verificado voluntaria y solemnemente por el padre, sin lugar a dudas, o que teniendo ella derecho a ser reconocida de acuerdo eon la ley y habiéndose omitido por el padre hacer el reconocimiento de una manera solemne o habiéndose negado a ello, había obtenido sentencia firme a su favor en un tribunal competente y dentro del procedimiento contencioso adecuado.
“La calidad de hijo natural ha de fundarse necesariamente en el reconocimiento del padre, espontáneo y legalmente probado, o en el caso de omisión o resistencia en una ejecutoria solemne que así lo declare.” (Sentencia del Tribunal Supremo -de España de 16 de abril de 1864.)
“La filiación de los hijos naturales debe constar necesariamente por el reconocimiento de sus padres o por la declaración solemne de una- ejecutoria, no bastando para justicarla la simple partida de bautismo.” (Sentencia del Tribunal Supremo de España de 28 de junio de 1864.)
‘ ‘ El Código Civil Español de 1888 hecho extensivo^ a Puerto Rico en 1889, en su artículo 131 determina que el reconocimiento del hijo natural deberá hacerse en el acta de nacimiento, en testamento o en otro documento público. Cuando el reconocimiento ?e ha hecho por *536él-padre en una de las formas prescritas, entonces el hijo no necesita acudir a los tribunales, pues él tiene su estado perfectamente esta-blecido. . ' ■
“El propio Código Civil Español en su artículo- 135 determina cuando él padre está obligado a reconocer al hijo natural, a saber: cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad o cuando el hijo se halla en la posesión continua del estado de hijo natural del padre demandado, justificada por actos directos del mismo padre o de su familia. Yéase con respecto a la madre el artículo 136. Y en tales casos, cuando el padre no se aviene a hacer el reconocimiento de la manera dispuesta en el artículo 131, es necesario acudir al tribunal competente ejercitando la acción de reconocimiento cuya duración fija el artículo 137 del propio Código Español.
“Nuestro Código Civil revisado determina en su artículo 187 que el hijo ilegítimo puede ser reconocido de cualquier modo, por el padre y la madre conjuntamente o por uno sólo de ellos, y, en su artículo 188, que los hijos ilegítimos pueden probar su filiación paterna y materna, estableciendo en su artículo 198 que la filiación de los hijos se prueba por el acta de nacimiento extendida en el Registro Civil, por la posesión del estado de la filiación o por cualquier otro medio legal.
“El propio Código establece en el artículo 189 los tres casos en que el padre está obligado a reconocer al hijo ilegítimo a saber: 1. Cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad, 2. Cuando pública o privadamente le tenga por hijo suyo o le haya llamado tal en conversación o se ocupe dé su educación y sostenimiento, y 3. Cuando la madre fue conocida viviendo en con-cubinato con el padre al tiempo del embarazo o nacimiento del hijo, o cuando éste haya nacido llevando sus padres relaciones amorosas. Si estudiamos este artículo relacionándolo con los demás preceptos legales que el Cóáigo contiene sobre la materia y especialmente con el artículo 199, llegaremos a la conclusión que en todos dichos tres casos, cuando el padre omite o se niega a hacer el reconocimiento de una manera solemne, es necesario ejercitar la acción ante el tribunal ’ competente para reclamar la filiación dentro del tiempo que la misma ley señala.
“Los trámites de la ley sobre procedimientos legales especiales a que hemos hecho referencia, no son los apropiados para la obtención de una sentencia declarando a una persona hijo natural -reconocido de otra. Ha sido la práctica constante que cuando. el padre omite o niega el reconocimiento, el hijo debe acudir al tribunal competente *537ejercitando la acción de filiación para obtener que §1 tribunal declare en una sentencia lo que omitió o se negó a declarar el padre de una manera solemne. Tal procedimiento es por su naturaleza contencioso y en él son partes además del bijo, el padre o sus herederos y causa-habientes.
“Sólo cuando el hijo natural ha sido reconocido voluntaria y solemnemente por el padre o ha obtenido una sentencia reconocién-dosele como tal, es que puede acudir a la ley de procedimientos legales especiales para obtener su declaratoria de herederos en los casos de herencia intestada. ’ ’
El tercer error que el apelante alega haber cometido la corte inferior, consiste en admitir ciertas declaraciones jura-das que .fueron preparadas en el bufete del abogado del peti-cionario y juradas ante el mismo como notario público. Es cierto que este tribunal ha declarado que esa es una mala prác-tica y no debiera insistirse en ella; pero no habiendo estatuto alguno que lo prohiba, no podemos declarar que las declara-ciones juradas hechas ante el abogado en su carácter de no-tario sean por ese motivo ineficaces. La corte debió haberlas rechazado, pero el no haberlo hecho no es un error que exija la revocación de la resolución dictada en este caso.
Más fuerte hubiera sido la objeción si se hubiera hecho por haberse presentado declaraciones testificales en forma de affidavits, o sea sin la intervención de las repreguntas de la parte contra quien se dirigen.
Se observa que el peticionario, siendo hijo de Antonio González, no usa el apellido de éste y aparece con el de Rivera, y también que la persona de cuya sucesión se trata, apa-rece ser unas veces Isabel Rodríguez y otras Isabel Rivera Rodríguez, pero las partes no han hecho objeción sobre esto y no niegan que sean las mismas personas.
Por las razones expuestas, la corte cometió error al no acceder a la moción de Ramón Cámara y sus hijos de que no procedía el nombramiento de administrador judicial en este caso, por lo que su resolución de 21 de noviembre de 1910 debe revocarse y en su lugar debe esta Corte Suprema dictar otra *538desestimando la solicitud de Ignacio Rivera sobre nombra-miento de administrador judicial de los bienes de Isabel Rivera, con las costas de la primera instancia.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.